

115 HR 5016 IH: Revitalize Rural America Act of 2018
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5016IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2018Mr. Abraham introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Transportation to establish a Revitalize Rural America Grant Program,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Revitalize Rural America Act of 2018. 2.Revitalize Rural America Grant Program (a)Establishment (1)In generalNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall establish a Revitalize Rural America Grant Program (in this section referred to as the Program) to facilitate infrastructure projects in rural areas.
 (2)GoalsThe goals of the Program shall be to— (A)generate regional and national economic benefits;
 (B)improve the safety, efficiency, and reliability of the movement of people, commodities, and goods; (C)reduce highway congestion and bottlenecks;
 (D)improve connectivity between modes of transportation; (E)enhance the resiliency of critical infrastructure;
 (F)improve infrastructure vital to national energy and food security; (G)increase access to reliable high-speed internet; and
 (H)improve the health and vitality of rural communities. (b)Grant authority (1)In generalIn carrying out the Program, the Secretary may make grants, on a competitive basis, to public and private entities in accordance with this section.
				(2)Limitations
 (A)LocationThe Secretary may only make a grant under the Program for a project carried out in a rural area (as such term is defined in section 117(i)(3) of title 23, United States Code).
 (B)AmountThe aggregate amount of grant funding that the Secretary may provide under the Program for an individual project may not exceed $40,000,000.
 (c)ApplicationsTo be eligible for a grant under the Program an entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines is appropriate.
 (d)Eligible projectsThe Secretary may make a grant under the Program for a project that is— (1)a highway or bridge project carried out on the National Highway System;
 (2)a highway freight project carried out on the National Highway Freight Network established under section 167 of title 23, United States Code;
 (3)a drinking water or wastewater project; (4)a telecommunications project;
 (5)a project for flood control or waterborne navigation; or (6)a project related to the electric grid.
 (e)Eligible project costsGrant amounts received for a project under the Program may be used for— (1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and
 (2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements directly related to improving system performance.
 (f)Project requirementsThe Secretary may select a project for funding under the Program only if the Secretary determines that—
 (1)the project will generate national and regional economic, mobility, or safety benefits; (2)the project will be cost effective and have a measurable return on investment;
 (3)the project will contribute to the accomplishment of one or more of the goals described under subsection (a)(2);
 (4)the project is based on the results of preliminary engineering; (5)with respect to related non-Federal financial commitments—
 (A)one or more stable and dependable sources of funding and financing are available to construct, maintain, and operate the project; and
 (B)contingency amounts are available to cover unanticipated cost increases; (6)the project cannot be easily and efficiently completed without Federal funding or financial assistance available to the project sponsor; and
 (7)the project is reasonably expected to begin construction not later than 18 months after the date of obligation of funds for the project.
 (g)Priority considerationIn making a grant under the Program, the Secretary shall give priority to— (1)a project for which non-Federal contributions exceed 25 percent of the costs of the project; and
 (2)a project in an area with an unemployment rate that exceeds the national average. (h)Federal share (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of a project assisted with a grant under the Program may not exceed 75 percent.
 (2)Maximum Federal involvementFederal assistance other than a grant under the Program may be used to satisfy the non-Federal share of the cost of a project for which such a grant is made, except that the total Federal assistance provided for a project receiving a grant under the Program may not exceed 80 percent of the total project cost.
 (i)ConsultationIn carrying out the Program, the Secretary shall consult with the heads of other Federal departments and agencies as appropriate.
			(j)Congressional notification
				(1)Notification
 (A)RequirementAt least 60 days before making a grant for a project under the Program, the Secretary shall notify, in writing, the Committee on Transportation and Infrastructure, the Committee on Agriculture, and the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works, the Committee on Agriculture, Nutrition, and Forestry, and the Committee on Commerce, Science, and Transportation of the Senate of the proposed grant.
 (B)ContentsA notification under subparagraph (A) shall include an evaluation and justification for the relevant project and the amount of the proposed grant award.
 (2)Congressional disapprovalThe Secretary may not make a grant or any other obligation or commitment to fund a project under the Program if a joint resolution is enacted disapproving funding for the project before the last day of the 60-day period described in paragraph (1).
				(k)Reports
 (1)Annual reportThe Secretary shall make available on the website of the Department of Transportation at the end of each fiscal year an annual report that lists each project for which a grant has been provided under the Program during that fiscal year.
				(2)Comptroller general
 (A)AssessmentThe Comptroller General of the United States shall conduct an assessment of the administrative establishment, solicitation, selection, and justification process with respect to grants under the Program.
 (B)ReportNot later than 1 year after the initial awarding of grants under the Program, the Comptroller General shall submit to the Committee on Transportation and Infrastructure, the Committee on Agriculture, and the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works, the Committee on Agriculture, Nutrition, and Forestry, and the Committee on Commerce, Science, and Transportation of the Senate a report that describes—
 (i)the adequacy and fairness of the process by which each project selected for a grant under the Program was selected; and
 (ii)the justification and criteria used for the selection of each such project. 3.Surface transportation block grant program (a)STP Set-AsideSection 133(h) of title 23, United States Code, is amended—
 (1)by striking paragraphs (2) through (7); and (2)by adding at the end the following:
					
 (2)Use of fundsFunds reserved under paragraph (1) shall be used by the Secretary to carry out and make grants under the Revitalize Rural America Grant Program..
 (b)Treatment of projectsSection 133(i) of title 23, United States Code, is amended by striking (excluding those carried out under subsection (h)(5)). 4.Additional funding for Revitalize Rural America Grant Program (a)Authorization of appropriationsThere is authorized to be appropriated to carry out the Revitalize Rural America Grant Program (established under section 2 of this Act) $1,301,785,760 for each of fiscal years 2019 and 2020.
 (b)Capital Investment GrantsSection 5338(d) of title 49, United States Code, is amended by striking through 2020 and inserting through 2018 and $1,000,000,000 for each of fiscal years 2019 and 2020. 